Citation Nr: 0825175	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-38 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 20 
percent for hearing loss.  

2.  Entitlement to an extraschedular evaluation for hearing 
loss.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In that decision, the RO granted service 
connection for hearing loss and assigned an evaluation of 20 
percent disabling.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The issue of entitlement to an extraschedular evaluation for 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left ear hearing loss is manifested by an 
average pure tone threshold of 67.5 decibels with speech 
discrimination of 88 percent; and right ear hearing loss is 
manifested by an average puretone threshold of 68.5 decibels 
with speech discrimination of 80 percent.


CONCLUSION OF LAW

The criteria for a schedular evaluation higher than 20 
percent disabling for the veteran's hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86 Diagnostic 
Code 6100 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Service connection was established for hearing loss in the 
May 2006 rating decision on appeal.  At that time the RO 
assigned an evaluation of 20 percent disabling.  As the 
veteran has perfected an appeal as to the assignment of an 
initial rating following the initial award of service 
connection for PTSD, the Board must evaluate all the evidence 
of record reflecting the severity of the veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings; i.e. separate ratings for different 
time periods.  Id.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  An 
examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test (Maryland 
CNC).  Id.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of 
a Roman numeral designation, ranging from I to XI.  Other 
than exceptional cases, VA arrives at the proper designation 
by mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  
Id.  Table VII is then applied to arrive at a rating based 
upon the respective Roman numeral designations for each ear.  
Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2007) 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are results from VA audiologic tests conducted in 
June 2005, May 2006 and in June 2008.  The results of these 
different tests are not significantly different.  

Results of the June 2005 testing include pure tone thresholds 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 
45, 60, 70, 65, and 75 decibels, respectively, for an average 
over the four frequencies of interest of 67.5 decibels.  Pure 
tone thresholds measured in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 60, 70, 65, and 80 decibels, 
respectively, with an average over the four frequencies of 
interest of 65 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 84 
percent in the left ear.  These results are not more 
favorable to the veteran's claim than the results of the May 
2006 testing.  

Results of the May 2006 testing include pure tone thresholds 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 
60, 70, 65, and 75 decibels, respectively, for an average 
over the four frequencies of interest of 67.5 decibels.  Pure 
tone thresholds measured in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 60, 70, 65, and 80 decibels, 
respectively, with an average over the four frequencies of 
interest of 68.75 decibels.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 80 percent in the left ear.  

Application of Table VIA to the May 2006 test measurements 
yields the results most favorable to the veteran; assignment 
of Roman numeral V for each ear.  Applying those Roman 
numeral designations to Table VII results in assignment of a 
20 percent rating; that already assigned by the RO.  Hence, 
the May 2006 examination results are evidence against 
assigning a higher evaluation.  

In June 2008, the veteran's hearing was tested pursuant to an 
audiology consult.  This was not an examination conducted 
pursuant to an RO or Board request for compensation purposes.  
The audiologist commented that the veteran's hearing was 
stable since 2006.  She also reported that the veteran 
indicated that he had not had a change in his hearing or 
recent otological problems.  

Results of the June 2008 audiologic tests are listed as pure 
tone thresholds in the right ear at 250, 500, 1000, 2000, 
4000, and 8000 Hertz as 45, 50, 60, 70, 75, and 70 decibels, 
respectively.  Results for the left ear are listed at 250, 
500, 1000, 2000, 4000, and 8000 Hertz as 45, 50, 65, 70, 80, 
and 70 decibels, respectively.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
of 84 percent in the left ear.  

The June 2008 tests did not include a measurement at 3000 
Hertz, a measurement required by regulation for rating 
hearing loss.  Thus, it would be improper to base a rating on 
the June 2008 results.  However, the Board notes that even if 
the four measurements were used to arrive at an average 
threshold, application of 38 C.F.R. § 4.85 and § 4.86 would 
not result in a rating higher than the 20 percent already 
assigned.  That is, averaging 60, 70, 75, and 70 decibels for 
the right ear results in 68.75 decibels.  Averaging 65, 70, 
80 and 70 decibels for the left ear, results in 71.25 
decibels.  Given the speech recognitions scores, application 
of Table VIA is most favorable to the veteran.  This yields 
assignment of Roman numeral V for the right ear and Roman 
numeral VI for the left ear.  Application of Table VII yields 
a rating of 20 percent; the rating already assigned by the 
RO.  Thus, the June 2008 audiologic tests do not provide 
evidence to increase the rating already assigned for the 
veteran's hearing loss disability.  

No other evidence of record provides more favorable results 
or provides a basis for assigning a schedular rating higher 
than 20 percent for the veteran's hearing loss disability for 
anytime from the day the veteran filed his claim to the 
present.  As all evidence of record is against such 
assignment, the appeal as to a higher schedular rating must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
although the issue before the Board is whether the veteran's 
disability is properly rated, the appeal arises from a claim 
for entitlement to service connection, not an increased 
rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

section 5103(a) requires only that the VA 
give a claimant notice at the outset of 
the claims process of the information and 
evidence necessary to substantiate the 
claim, before the initial RO decision and 
in sufficient time to enable the claimant 
to submit relevant evidence.  This notice 
may be generic in the sense that it need 
not identify evidence specific to the 
individual claimant's case (though it 
necessarily must be tailored to the 
specific nature of the veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differ in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in February 2006 and March 2006 in 
response to his claim for entitlement to service connection 
received in January 2006.  The letters fully addressed all 
notice elements and were sent prior to the initial RO 
decision in this matter.  These letters, taken together 
informed the veteran of what evidence was required to 
substantiate his claim for service connection for hearing 
loss, how VA assigns disability ratings and effective dates, 
and the veteran's and VA's respective duties in obtaining 
evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  A VA 
audiology examination was afforded the veteran in May 2006. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

A schedular evaluation higher than 20 percent disabling for 
hearing loss is denied.  


REMAND

During the May 2008 hearing, the veteran testified that he is 
a self employed carpenter.  Hearing transcript at 9.  He 
explained that his work depends on oral communication with 
clients.  Id.  He reported that his increasing communication 
difficulties due to his hearing loss have resulted in an 
inability to obtain new accounts; that is, to keep his 
business profitable.  Id.  

Of record are September 2006 letters from a fellow tradesman, 
"P.H." and a fellow businessman "L.B." regarding the 
effect of the veteran's hearing loss disability on his 
ability to function as a general contractor.  P.H. reported 
that the veteran's hearing loss disability has made it 
increasingly difficult for him to work as a general 
contractor due to his inability to communicate with clients.  
L.B. stated that the veteran's inability to communicate with 
clients due to his hearing loss disability has all but ended 
the veteran's business.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.  § 3.321(b)(1).  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  In this step the Court cited to 
a VA General Counsel Precedent Opinion, stating that "when 
service-connected disability affects employment 'in ways not 
contemplated by the rating schedule' § 3.321(b)(1) is 
applicable."  Id. (quoting VAOGCPREC 6-96).  

If the schedular criteria do not reasonably describe the 
veteran's disability level and symptomatology, the second 
step of the analysis must be undertaken.  That step, also 
taken by the Board or the RO, is to determine whether the 
claimant's exceptional disability picture includes factors 
such as marked interference with employment or frequent 
periods of hospitalization.  Id. at 116.  If this step is 
answered in the affirmative, then the matter must be referred 
to the Under Secretary for Benefits or he Director of the 
Compensation and Pension Service to undertake the third and 
final step; to determine whether justice requires assignment 
of an extraschedular rating.  Id.  

Here, the veteran's testimony and the letters from L.B. and 
P.H. provide sufficient evidence for the Board to find that 
the conditions explained in the first and second steps of the 
Thun analysis are met.  

Oral communication with clients is a central factor in the 
only employment that the veteran has shown experience and 
aptitude.  The impact of the veteran's hearing loss on this 
central factor is not reflected in the schedular criteria.  
The Court has specifically stated that, as contemplated by VA 
regulations, the term "disability" means impairment in 
earning capacity.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The veteran has indicated that he suffers from 
greater impairment in earning capacity than is addressed by 
his 20 percent rating allowed by the schedular criteria.  
Hence, the veteran's disability level is not sufficiently 
addressed by those criteria.  This satisfies the condition 
explained in the first step.  

The evidence provided that the veteran's business is 
essentially failing due to this disability shows that this 
disability has caused marked interference with employment.  
Hence, the condition explained in the second step is met.  

Having decided that the first two steps are met, the Board 
must remand this matter for referral to the appropriate 
officials to consider the veteran's claim on an 
extraschedular basis.  Of note is that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In other words, pursuant to this 
Remand, the veteran has a right to have his case referred to 
the Director of Compensation and Pension Service.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the matter of whether an 
extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) to the 
Director of the Compensation and Pension 
Service.  

It is asked that the Director of 
Compensation and Pension consider whether 
the veteran's problems working as a 
commercial pilot present such an "unusual 
disability picture" under 38 C.F.R. § 
3.321(b)(1) as to render impractical 
application of the regular schedular 
standards.  

2.  Then readjudicate the issue on appeal. 
If the disposition remains unfavorable, 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


